Citation Nr: 1202323	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-03 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable rating percent for residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma.

4.  Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO in Houston, Texas, which denied the above claims.  

The Veteran requested a personal hearing before a Member of the Board at the RO in his January 2008 substantive appeal.  The Veteran failed to report for his scheduled hearing in August 2011.  The Veteran requested rescheduling but failed to provide any cause (sickness, death in the family, etc.) for his failure to report.  

The Board has denied the request to reschedule due to the lack of a showing of any good cause for the failure to report.  38 C.F.R. § 20.704(c) (2011).  The Board may proceed.  


FINDINGS OF FACT

1.  The Veteran does not bear a current diagnosis of lung cancer or any other non service-connected lung disorder.

2.  The Veteran's hypertension did not begin during service or within one year of separation from such service and is not related to any incident of service, to include exposure to herbicides.  

3.  The Veteran's residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma have not resulted in any current functional impairment.

4.  The schedular rating for residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma is adequate.

5.  There is no evidence to show that the Veteran's daughter suffers from spina bifida.

6.  The mother of the Veteran's daughter is not shown to be a veteran.


CONCLUSIONS OF LAW

1.  The Veteran does not have lung cancer incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran's hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for a compensable evaluation for residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6820 (2011).

4.  The Veteran has not stated a claim for his daughter's reproductive impairment upon which relief may be granted.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.814, 3.815 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he has lung cancer and hypertension as a result of service.  For the reasons that follow, the Board finds that the Veteran does not have a current disability of lung cancer or any other non service-connected lung disorder and that the Veteran's hypertension was not manifest during service, within one year of service and is not related to any incident of service to include herbicide exposure.  The Board concludes that service connection is not warranted for either condition.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The existence of a disorder is the cornerstone of a claim for VA compensation based on disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board finds that the Veteran's records do not establish the existence of lung cancer.

The Veteran filed his instant lung cancer claim in December 2004, indicating that he had lung cancer beginning in 1968 and continuing to the present.  With respect to the Veteran's contentions that he has had lung cancer since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The pathology of the mass discovered during service is simply beyond a lay observer to diagnosis based on his own sense impressions.  As a result, the Veteran's statements that he has or had lung cancer must be either a report of a contemporaneous diagnosis or supported by a later diagnosis.  See Jandreau.  

The Veteran's in-service course was summarized in an October 1968 VA examination report.  The Veteran was found to have a mass in the left upper lung following a June 1968 x-ray.  The impression was a mass that may have been an extra-pleural lesion, perhaps a tumor, or an inflammatory lesion which is a very large granuloma due to either tuberculosis or a fungal disease.  The Veteran had the mass removed by thoracotomy at the Fitzsimmons General Hospital.  No further treatment was offered after excision.  The October 1968 VA examiner indicated that in view of the excision without further treatment, the assumption must be that the mass was a benign lesion.  The examiner also indicated that no pathology report of the excised mass was available, preventing final diagnosis.  The Veteran's separation from service physical examination report agrees with the October 1968 VA examination report, indicating that a mass on his left upper lung was excised and found to be an eosinophilic granuloma.  The separation report indicated that the Veteran's post-operative course was uneventful.  There was no indication of any ongoing cancer at that time in the medical evidence.  

While the mention of a possible tumor suggests that the cancer was discussed during service, the ultimate diagnosis was not that of cancer.  Thus, the Veteran's statements are not supported by contemporaneous medical evidence.  His statements can only be competent if supported by a later medical diagnosis.  See Jandreau.  

The Veteran's VA treatment records do not reflect specific medical diagnosis of lung cancer during service.  The Veteran has been reporting lung cancer to providers who have recorded the report without further evaluation.  The Board may find medical reports incredible if the report relies on statement by the veteran which the Board rejects.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  In this case, the cart leads the horse: the medical evidence contains a history based on lay evidence rather than the other way around.  The Veteran was seen at a December 2005 VA examination in connection with this claim.  The Veteran offered the same history during that examination.  The examiner noted that the Veteran was unable to identify which type of lung cancer he had and that there was otherwise no pathology on which to base a diagnosis.  The Veteran has not identified additional diagnosis from another medical provider capable diagnosing lung cancer.  The Board finds that there is not a later medical diagnosis on which the Veteran's statements may rely in competently reporting a diagnosis.  The Board finds that the Veteran's statements indicating that he has lung cancer are not competent.  See Jandreau.  The Board affords these statements no probative weight.  See Coburn.  

The Veteran is already service-connected for residuals of the mass excision, as will be discussed below in the Increased Rating section.  The Board cannot grant service connection again for the same condition.  The Board has considered whether the Veteran is attempting to claim service connection for a lung condition which he has misidentified as lung cancer.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The Board notes initially that the Veteran bears a diagnosis of sleep apnea.  The Veteran filed a claim for service connection for sleep apnea which was denied in a March 2008 rating decision.  The Veteran did not initiate an appeal of that rating decision.  The denial is final.  The Board will consider other possible conditions. 

At the December 2005 VA examination, the Veteran reported symptoms of rapid weight gain, going from 165 lbs to 330 lbs within six months, cough with sputum, night sweats, pain or discomfort over the chest area on exertion and a whistle sound while breathing.  The Veteran reported that he was unable to breathe correctly due to this impairment.  He reported repeated hospitalization for pneumonia.  The Veteran was noted to be 71 inches tall, weighing 330 lbs on examination and morbidly obese.  The Veteran was given pulmonary function tests, which were interpreted to show mild restrictive lung disease.  The examiner indicated that the restriction was more likely than not secondary to his morbid obesity.  The Board notes that the Veteran has not accurately reported his weight history.  His service and VA records indicate that he weighed 161 at entry to service in August 1966, 180 at his August 1968 separation from service, 195 at his October 1968 VA examination and 230 at an October 1975 VA cardiology examination.  The Veteran did not breach 300 pounds for several years after separation.  In any event, the Board also notes that obesity is not a condition for which service connection is available.  

The Veteran's private treatment records do not show a non service-connected lung disability.  The Veteran underwent a lap band bariatric surgery in October 2007 for morbid obesity.  The Veteran was seen by a private provider for a sleep study for obstructive sleep apnea in December 2007.  Severe central sleep apnea with hypopnea syndrome was found.  There was no entry regarding a lung disorder.

The Veteran was seen for a May 2008 VA examination in association with his increased rating claim.  The Veteran underwent pulmonary function tests.  Spirometry was within normal limits.  The Veteran reported that he had used inhalers in the past but since his sleep apnea diagnosis he had been using a CPAP machine and no longer needed inhalers.  The examination report does not identify any lung condition other than for which he is already service-connected or for which he has not otherwise been denied service connection.  Thus, the Board finds that there is no other lung condition which the Veteran may have mischaracterized as lung cancer.  See Clemons.

As stated above, in the absence of a current disability, service connection is not available.  The Veteran is not competent to report a lung cancer disability.  The Veteran's breathing difficulties have been associated with morbid obesity and sleep apnea, not with a lung disability.  The Board finds that the Veteran does not have a current disability of lung cancer and does not have a lung condition other than the one for which service connection is already in effect.  Thus, service connection is not warranted.  See Degmetich.  

The Board turns to the Veteran's hypertension claim.  The Veteran's VA treatment records reveal that he bears a current diagnosis of hypertension, for which he receives ongoing care.  The first Hickson element is established as to that claim.  

The Veteran provided a statement that he had high blood pressure from 1969 to the present in a January 2008 Form 9.  His remaining statements do not reflect a date of onset.  The Veteran's July 1968 separation from service physical examination report shows blood pressure of 118/78.  The Veteran denied high or low blood pressure in the report of medical history.  There is no other evidence to show that the high blood pressure was present during service.  The Veteran has identified no incident of service to which his hypertension may be related.  No such incident is mentioned in the Veteran's service, VA or private treatment records and examination reports.  Thus, the Board finds that the Veteran's high blood pressure was not present during service and is not related to any incident therein.  The second Hickson element is not established.  The claim must fail on a direct basis.

The Board has also considered presumptive service connection.  Two presumptions may apply the one year presumption and the herbicide exposure presumption.  See 38 C.F.R. § 3.307 (2011).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, to include hypertension, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has reported that he had high blood pressure beginning in 1969.  Two evidentiary problems appear with this report:  

First, the Veteran's basis for reporting high blood pressure is not clear.  As with the Veteran's lay report of lung cancer above, the Veteran is not competent to diagnose hypertension.  He has not reported any symptoms which he experienced through the five senses.  He has not reported a contemporaneous diagnosis from a medical professional.  No professional has indicated that his high blood pressure began in 1969.  Thus, the Veteran's statement is not competent.  See Jandreau.  As stated, the Veteran's blood pressure was 118/78 at his July 1968 separation examination.  At his October 1968 VA examination, his blood pressure was 110/80.  The Veteran was incidentally found to have essential hypertension at an October 1975 VA respiratory examination, with pressures of 150/110, 150/110 and 140/100.  He was seen for a cardiology examination.  His blood pressure declined to 130/80 by the time of the cardiology evaluation.  No diagnosis of hypertension was offered.  

Second, it is not clear whether high blood pressure was identified within one year of separation, which occurred in August 1968.  Onset could have occurred in August or later 1969 and not within the presumptive window.  The Board finds that the competent evidence does not show hypertension diagnosed or manifest within one year of separation from service, much less manifest to a compensable degree.  The Board concludes that the one year presumption is not applicable.  

To the extent to which the Veteran served in Vietnam during the late 1960's, certain disabilities may be presumptively associated with exposure to herbicides during such service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e) (2011).  Hypertension is not on the presumptive list to the list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309, supra.  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, to include hypertension specifically.  See 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Based on the law, the Veteran cannot benefit from the presumption, regardless of whether he was exposed to herbicides inservice.  Id.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No evidence of direct causation has been offered by the Veteran and none appears in his claims file.  The Board has already determined that direct service connection is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

The Veteran contends that he is entitled to a compensable rating for his residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma.  The Veteran is separately service-connected for a scar resulting from the excision, receiving a 10 percent rating.  That scar rating is not presently on appeal.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's granuloma excision residuals have been rated under Diagnostic Code (DC) 6820.  Under DC 6820, benign neoplasms of any unspecified part of the respiratory system are rated using an appropriate respiratory analogy.  See 38 C.F.R. § 4.97 (2011).  Generally, diseases and disorders of the trachea and bronchi and of the lungs and pleura are rated based on either presence of active infections, pulmonary function tests, cardiac complications, respiratory failure or outpatient oxygen therapy.  See id, DCs 6600-6847.  The ratings provisions concerning respiratory disorders were revised in May 2006, during the pendency of the appeal.  See 71 Fed.Reg. 28,586 (May 17, 2006).  As will be explained, the changes are immaterial as the Veteran has no current functional impairment as a result of his service-connected disability.  

The Veteran was seen for a December 2005 VA examination to evaluate his service-connected disability.  The Veteran reported symptoms of cough with sputum, night sweats, pain or discomfort over the chest area on exertion and a whistle sound while breathing.  The Veteran reported that he was unable to breathe correctly due to his impairment.  He reported repeated hospitalization for pneumonia.  The Veteran was noted to be 71 inches tall, weighing 330 lbs on examination and morbidly obese.  The Veteran was given pulmonary function tests, which were interpreted to show mild restrictive lung disease.  The examiner indicated that the restriction was more likely than not secondary to his morbid obesity.  The examiner stated that the Veteran "does not have any complications secondary to" his service-connected residuals of granuloma excision.  

The Veteran was seen for another VA examination in May 2008.  The Veteran reported that he had used inhalers in the past but since his sleep apnea diagnosis he had been using a CPAP machine and no longer needed inhalers.  The Veteran reported shortness of breath on mild exertion and a nonproductive cough.  He denied night sweats at that time.  The Veteran was noted to have a sleep related problem of daytime hypersomnolence.  The Veteran underwent pulmonary function tests.  Spirometry was within normal limits.  The examiner concluded that the Veteran's disability had no significant effects on employment and no effects on usual daily activities.

The Board has reviewed the Veteran's private and VA treatment records.  These records do not reflect that the Veteran has any symptoms secondary to his service-connected granuloma excision.  

The Board finds that the Veteran has no current functional impairment as a result of the service-connected granuloma excision.  Both examination reports indicate that there are no complications from the excision.  The Veteran has complained of a variety of symptoms, cough with sputum, night sweats, pain or discomfort over the chest area on exertion and a whistle sound while breathing.  The Board notes that the Veteran's medical history showed improvement in many of these symptoms after diagnosis and treatment for sleep apnea.  The Veteran's complaints have also been attributed to morbid obesity which is not part of his service-connected disability.  The Veteran's subjective report of symptoms is vitiated by both the medical opinions and the history present in his treatment records.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has any functional impairment as residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma.  The Board concludes that no DC is analogous to the absence of symptoms and that the criteria for a compensable rating cannot be met under any relevant DC.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma is not inadequate.  The Veteran has no identifiable functional impairment due to his lung granuloma excision.  As such, the failure of the Ratings Schedule to provide a rating is appropriate to the manifest disability.  In other words, the Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, there is no mention of unemployability by Veteran or in his VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board finds that the Veteran's service-connected lung disability has not had any measurable impacts on the Veteran's lung function.  The Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability Compensation for the Veteran's Daughter

The Veteran reports that his daughter is unable to carry a child to full term.  He believes this is due to his exposure to herbicides while in service.  He requests some form of monetary relief as a result.  

The Board finds that the Veteran's daughter does not have spina bifida and that her mother is not a veteran.  As a result, there is no legal basis on which to grant this claim.

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. § 3.814(a), 3.815.  Spina bifida is the only birth defect warranting an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects, a claimant must show the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  

The Veteran's daughter submitted a March 2005 statement in support of this claim.  She stated that she had suffered a miscarriage and delivered two children prematurely, requiring lengthy hospital stays.  The Veteran has submitted an April 2005 statement to similar effect.  Her treatment records from the University of Texas were associated with the claims file.  Her history is confirmed in these records.  

The Board notes that there is no evidence that the Veteran's daughter has spina bifida.  The Veteran's statements, his daughter's statement and the supporting medical evidence do not suggest the presence of spina bifida.  As a result, the Board finds that the Veteran's daughter does not have spina bifida.  Benefits under 38 C.F.R. § 3.814 are not warranted.

Similarly, there is no evidence to suggest that the mother of the Veteran's daughter is a veteran.  The Veteran and his daughter did not address whether her mother was a veteran in any statement.  The claims file does not reveal that the mother was a veteran.  Benefits under 38 C.F.R. § 3.815 are not warranted.

As such, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection, an increased rating or for benefits for his daughter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Prior to initial adjudication of the Veteran's service connection claims, a letter dated in January 2005 fully satisfied the duty to notify provisions, excepting notice of the degree of disability and effective elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  

Prior to initial adjudication of the Veteran's increased rating claim, an April 2005 letter fully satisfied the duty to notify provisions for the Quartuccio elements, except for describing the application of the Ratings Schedule.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The application of the Ratings Schedule was described in the January 2006 rating decision and January 2008 statement of the case issued for the increased rating claim.  The Veteran was put on notice of the existence and application of the Ratings Schedule in both documents.  Although this notice was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in January 2006 and again in January 2008, he has had four years to submit additional evidence since the most recent notice and has not done so.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran requested that records from a Dr. H.R. been obtained during the course of this appeal.  Those records were for a separate claim for service connection for sleep apnea which was denied in a March 2008 rating decision.  The RO requested evidence from Dr. H.R., who responded that the office had no records pertaining to sleep apnea.  These records are not relevant to the instant appeal and any failure to obtain records is immaterial to the outcome of this case.  Even if the records were material, the doctor's office responded that no records relevant to the request were available.  A remand to obtain records would be futile regardless of any procedural error in the failure to obtain Dr. H.R.'s records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in December 2005 as to the lung cancer claim.  The examiner indicated that no diagnosis could be offered.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  As discussed above, the Board finds the report consistent with the in-service diagnosis and the diagnosis in an October 1968 VA examination.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Veteran was not afforded a VA examination in association with his service connection for hypertension claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current hypertension disability is related to service is his own lay statements that the disorder began in the year following his separation.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the inservice event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed above, the Veteran offers only his own conclusory opinion hypertension existed, without providing competent lay evidence derived from personal knowledge or competent medical evidence.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating some causal connection, an examination is not warranted.  See McLendon.  

The RO provided the Veteran an appropriate VA examination most recently in May 2008 as to the increased rating claim.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As to the Veteran's claim for benefits under 38 U.S.C. Chapter 18 for his daughter, the Board concludes that VA's duty-to-notify-and-assist obligations do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002).  These duties do not apply because the Veteran and his daughter have not identified a factual basis on which benefits may be granted.  The necessary evidence to substantiate a Chapter 18 claim was explained in an April 2005.  The Veteran and his daughter have not provided responsive evidence as explained above.  As such, the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); See also VAOPGCPREC 5-2004 (June 23, 2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for lung cancer secondary to herbicide exposure is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable rating percent for residuals of a left thoracotomy for excision of a left upper lung eosinophilic granuloma is denied.

Entitlement to benefits under 38 U.S.C. Chapter 18 for a child born with birth defects is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


